EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Straughn on 5/31/2022. The application has been amended as follows:
Claim 43, step (c): change “conducting a sequencing assay on a subset of nucleic acid molecules” to “conducting a sequencing assay on a subset of nucleic acid molecules generated from said nucleic acid sample in step (b)”
Claim 48: change the wherein clause to “wherein said sequences encoding genes with known biomedically interpretable variants comprise a plurality of sequences encoding genes associated with cancer”
Claim 68 is canceled

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed on 5/16/2022 have been fully considered.  In view of applicant’s amendments to the claims, all the rejections from the previous Office action have been withdrawn.  After rejoining claims 44-45, 49-53, 55-56 and 58-59 (which depend from, and thus require all the limitations of, allowable claim 43) and further in view of the examiner’s amendment above, claims 43-46, 48-53, 55-62, 64-67 and 69 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639